           Case 2:19-cv-00481-DB Document 11 Filed 06/01/20 Page 1 of 2




              IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH
                                       CENTRAL DIVISION




 AUNDREA S. BROOKS,
         Plaintiff,                                    ORDER ADOPTING REPORT AND
                                                           RECOMMENDATION


 v.


 RED INTERACTIVE ADVERTISING,                                   Case No. 2:19-CV-481
                                                                  Judge Dee Benson
         Defendant.




       Before the Court is the Report and Recommendation issued by United States Magistrate

Judge Paul Warner on April 28, 2020, recommending that this action be dismissed under the

authority of the IFP Statute. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court has attempted to provide Plaintiff a notification of his right to file objections to

the Report and Recommendation within 14 days. Plaintiff is listed as having “No Address.”

Page one of Plaintiff’s Complaint lists an address, but the Clerks Office was informed that

Plaintiff is no longer at the address listed. One month prior to filing the Complaint in this case,

Plaintiff filed three additional actions in the United States District Court for the District of Utah.
           Case 2:19-cv-00481-DB Document 11 Filed 06/01/20 Page 2 of 2




In each of those cases, Plaintiff listed his address as “General Delivery.” However, previous

attempts to provide notice to Plaintiff via “Aundrea S. Brooks, GENERAL DELIVERY, Salt

Lake City, Utah 84101,” have been returned as “unclaimed.” As of the date of this order,

Plaintiff has failed to file any objection.

        Having reviewed all relevant materials, including the reasoning set forth in the

Magistrate Judge’s Report and Recommendation, the Court ADOPTS the Report and

Recommendation. This case is hereby DISMISSED under the authority of the IFP Statute. See

28 U.S.C. § 1915(e)(2)(B)(ii).

        IT IS SO ORDERED.

                Dated this 1st day of June, 2020.



                                                     __________________________________
                                                     Dee Benson
                                                     United States District Judge
